Citation Nr: 0610692	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-16 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a head injury.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral arm injury. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral leg injury. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral foot injury. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an injury to the left side. 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, to include dementia and Alzheimer's 
disease, as secondary to injuries sustained during VA medical 
treatment in June 1996.  


7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

8.  Entitlement to service connection for hypertension.

9.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
residuals of a head injury, residuals of a neck injury, a 
seizure disorder, and for vision problems. 

10.  Entitlement to service connection for acid reflux 
disease. 

11.  Entitlement to service connection for irritable bowel 
syndrome (IBS). 

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

13.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a July 2002 rating decision, the RO 
denied a request to reopen a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a head injury, and 
denied claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral arm injury, bilateral leg 
injury, a bilateral foot injury, for an injury to the left 
side, and for a psychiatric disorder secondary to injuries 
sustained during VA medical treatment in June 1996.  The 
veteran expressed disagreement with aspects of the 
determinations as to the claims under § 1151 in October 2002 
and November 2002, and in November 2002 the veteran's 
representative submitted specific disagreement with each 
claim addressed in the July 2002 rating decision.  A 
statement of the case (SOC) was issued in April 2004, and a 
submission received from the veteran in May 2004 was accepted 
in lieu of a VA Form 9 to perfect the appeal.  

By a rating decision issued in October 2002, the veteran's 
requests to reopen claims of entitlement to service 
connection for PTSD, a head injury, neck injury, seizure 
disorder, and for vision problems, were denied, and a claim 
of entitlement to service connection for hypertension was 
also denied, in a separate October 2002 decision.  Later that 
month, the veteran disagreed specifically with the denials of 
the request to reopen the claim for service connection for 
PTSD and the denial of service connection for hypertension, 
and, in November 2002, the veteran's representative submitted 
a notice of disagreement (NOD) as to each issue denied in the 
October 2002 rating decisions.  A SOC was issued in April 
2004, and a submission received from the veteran in May 2004 
was accepted in lieu of a VA Form 9 to perfect the appeal.

In April 2003, the RO determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for hearing loss, and reopened that 
claim, denying it on the merits, and denied claims of 
entitlement to service connection for tinnitus, acid reflux 
disease, and IBS.  The veteran's NOD was received in May 
2003.  A SOC was issued in April 2004, and a submission 
received from the veteran in May 2004 was accepted in lieu of 
a VA Form 9 to perfect the appeal.

In a July 2002 rating decision, the RO granted entitlement to 
aid and attendance, effective December 11, 2000.  The veteran 
did not disagree with any aspect of this rating decision, and 
no issue regarding the grant of aid and attendance is before 
the Board for appellate review.

The veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral arm injury, a bilateral 
leg injury, a bilateral foot injury, an injury to the left 
side, and for a psychiatric disorder, to include dementia and 
Alzheimer's disease, as secondary to injuries compensated 
under 38 U.S.C.A. § 1151, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In addition, the claims of entitlement to service connection 
for PTSD, hypertension, a seizure disorder, acid reflux 
disease, IBS, hearing loss, and tinnitus, and the requests to 
reopen claims of entitlement to service connection for a head 
injury and neck injury are addressed in the REMAND portion of 
this decision and are REMANDED via the AMC.

The issues which remain on appeal following this decision are 
as stated in the Remand, and not as stated on the title page 
of this decision, since the issues have changed as a result 
of the determinations in this decision.


FINDINGS OF FACT

1.  A claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a head injury was denied by a rating decision 
issued in October 1996, and that rating decision became final 
when the veteran withdrew his substantive appeal by a written 
request received by the Board in June 2000.

2.  The veteran has submitted statements from the VA Risk 
Manger which reflect that an investigation was made of an 
accident which occurred during the veteran's VA care in June 
1996, and that the veteran was offered and accepted a 
monetary settlement related to that incident, and this 
evidence, which was not of record at the time of the prior 
final decision, must be considered in order to fairly 
determine the merits of the claim, and, as such, constitutes 
new and material evidence.

3.  A request to reopen a claim of entitlement to service 
connection for PTSD was denied in February 1986, and that 
denial became final in 1987 in the absence of disagreement 
with or appeal of that denial, and a claim of entitlement to 
service connection for PTSD, including as due to sexual 
assault, which was denied in October 1998 became final when 
the veteran failed to appeal a determination that a January 
2000 submission of a substantive appeal was not timely.  

4.  The additional evidence submitted since that denial, 
including clinical evidence of assignment of a diagnosis of 
PTSD not of record at the time of the prior final denials of 
the claim, must be considered in order to fairly determine 
the merits of the claim, and, as such, constitutes new and 
material evidence.

5.  By a rating decision issued in prepared in January 1986 
and issued in February 1986, claims of entitlement to service 
connection for a seizure disorder and vision problems were 
denied, and that rating decision became final in February 
1987 when the period of time allowed by statute for appeal 
expired without an appeal by the veteran.

6.  Evidence obtain since the February 1986 rating decision 
includes medical evidence that the veteran has a seizure 
disorder from a fall sustained during his military service 
and a vision disorder, and this clinical evidence is not 
duplicative of medical evidence previously of record, and is 
therefore new and material to reopen the claims of service 
connection for a seizure disorder and vision problems.

7.  Presbyopia, the medical diagnosis assigned following the 
veteran's complaints of blurred vision, is a refractive error 
of the eyes, a developmental disorder, for which service 
connection is, by regulation, precluded.

8.  The veteran's February 1996 request to reopen his claim 
for service connection for bilateral hearing loss was denied 
by a rating decision issued in March 1996, and that denial of 
the request to reopen the claim became final when the period 
of time allowed by statute for appeal expired without an 
appeal by the veteran.
 
9.  A current diagnosis of a hearing loss is new and 
material, since the veteran had not previously presented 
medical evidence of a hearing loss as defined by VA 
regulations, and relates to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for compensation benefits under 38 U.S.C.A. § 1151 for 
residuals of a head injury is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2000).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence having been received, the 
claims of entitlement to service connection for a seizure 
disorder and vision problems are reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

4.  Service connection for presbyopia is precluded as a 
matter of law.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303(c), 4.9, 4.84a (2005); Winn v. Brown, 8 Vet. App. 510 
(1996).

5.  New and material evidence having been received, the claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen the previously-denied claims.  

Preliminary Matters:  Duties to Notify & to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
addition, the Court held that a notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In the present case, the Board agrees with the veteran's 
contention that he has submitted new and material evidence to 
reopen the claims addressed in the merits portion of this 
decision.  As the determinations that new and material 
evidence has been obtained are favorable to the veteran, no 
further discussion of the VCAA is required as to the requests 
to reopen the claims of entitlement to service connection 
addressed below.

The Board notes that the only portion of the decision below 
which is unfavorable to the veteran is the denial on the 
merits of the reopened claim of entitlement to service 
connection for a vision problem, diagnosed as presbyopia.  As 
explained below, presbyopia is defined by VA regulation as a 
developmental disorder for which service connection is 
precluded by law.  Since further development cannot alter the 
regulatory preclusion of service connection for a 
developmental disorder of the eye, no further discussion of 
compliance with the VCAA as to the determination that service 
connection cannot be granted for a vision problem diagnosed 
as presbyopia is required, since there is no notification 
action or development of evidence under the provisions of the 
VCAA that could alter that regulatory preclusion.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001), citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating the claim).

Law and regulations governing requests to reopen denied 
claims

A finally adjudicated claim includes one which has been 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of the disallowance without appeal.  38 C.F.R. 
§ 3.160(d). 

New and material evidence, as defined at the time the veteran 
submitted his August 2000 request to reopen the claims at 
issue in this appeal, except for the request to reopen the 
claim for service connection for hearing loss, means evidence 
not previously received which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000, as in effect prior to August 29, 2001).  No 
other standard than that articulated in the regulation 
applies to the determinations as to the August 2000 requests 
to reopen claims.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regulations governing determinations as to whether evidence 
is new and material were amended effective August 29, 2001, 
and the amended regulation is effective for claims received 
on or after August 29, 2001.  As the request to reopen the 
claim of entitlement to service connection for a hearing loss 
disorder was received in February 2002, after the effective 
date of the amended regulation, the version of 38 C.F.R. § 
3.156 in effect from August 29, 2001 is applicable to this 
claim.  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156, as effective from August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Once a determination has been made that new and material 
evidence has been submitted to reopen a claim, the claim may 
be considered on the merits, if the duty to assist has been 
met.  

1.  Request to reopen claim under 38 U.S.C.A. § 1151 for 
residuals of a head injury

In October 1996, the RO denied a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a head 
injury.  The veteran perfected timely substantive appeal of 
that decision, but withdrew his appeal before the Board 
reviewed the claim on the merits.  In a June 2000 decision, 
the Board acknowledged his withdrawal of his substantive 
appeal as to this issue.  Thus, the October 1996 denial of 
the claim became final.

By a rating decision issued in July 2002, the RO denied the 
request to reopen the claim, based, at least in part, on a 
finding that the evidence did not show that fault on VA's 
part or an event not reasonably foreseeable proximately 
caused additional disability.  In particular, the RO found 
that "the evidence fails to establish that VA medical 
services were the proximate cause of additional disability."  

The veteran submitted a November 2002 statement from T.L.L., 
the Risk Manager at the VA Medical Center where the veteran 
alleges he incurred a head injury on June 11, 1996.  The Risk 
Manager stated that the veteran alleged that he fell from a 
defective gurney.  The statement noted that "there was no 
evidence that the veteran was at fault in the incident" and 
it was determined that the veteran had, in fact, fallen from 
a gurney.  The Risk Manger noted that the veteran was offered 
a monetary settlement.  The Risk Manger also submitted a 
second statement, also dated in November 2002, which noted 
that the veteran had the right to seek benefits for any 
residuals of the June 1996 incident under 38 U.S.C.A. § 1151.  

These statements from the Risk Manger were not of record at 
the time of the denial of the October 1996 claim.  In 
particular, the Board notes that the veteran was not offered 
the monetary settlement until after the initial rating 
decision which denied the claim had been issued.  This is 
certainly material as to whether an unforeseeable event 
occurred, and whether the veteran was at fault.  Since that 
evidence was not of record at the time of the prior rating 
decision which became final when the veteran withdrew his 
appeal, the statements from the Risk Manager must be 
considered new and material evidence under the standard in 
effect in August 2000, when the veteran submitted this claim.  
This evidence was not previously received and bears directly 
and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant.  As such this evidence is new and material, and 
the claim must be reopened.  

Once a determination has been made that new and material 
evidence has been submitted to reopen a claim, the claim may 
be considered on the merits, if the duty to assist has been 
met.  In this case, the new and material evidence, the 
statements from the Risk Manger, reference evidence that is 
in VA's possession which appears to be relevant to the claim.  
Since this relevant evidence has not yet been associated with 
the claims file, further development must be conducted to 
obtain the VA investigation records.  The actions required to 
develop the claim on the merits are addressed in the Remand, 
below.  

2.  Request to reopen claim for entitlement to service 
connection for PTSD

By a rating decision prepared in January 1986 and issued in 
February 1986, a request to reopen a claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, was denied, on the basis that no diagnosis of PTSD was 
found.  By a rating decision issued in October 1998, a claim 
of entitlement to service connection for PTSD, including as 
due to sexual assault, was denied, on the basis that there 
was no corroboration of the veteran's claim of sexual 
assault.  The veteran timely disagreed, and, in April 1999, 
the RO issued a SOC.  The veteran's January 2000 substantive 
appeal was deemed untimely, and the veteran was so notified.  
The veteran did not disagree with that determination, and the 
October 1998 rating decision became final.  

There were numerous items of evidence of record at the time 
of those decisions, including the veteran's service medical 
records, extensive post-service clinical records, and a March 
1982 Board decision which affirmed an RO denial of service 
connection for a psychiatric disorder.  March 1998 and July 
1998 statements submitted by a private provider, CMS, MD, 
stated an opinion that the veteran met the criteria for a 
diagnosis of PTSD, and those clinical statements reflect that 
the veteran provided a history of having experienced sexual 
assault in service.  In addition, lay statements were 
provided by several individuals, including individuals who 
identified themselves as former fellow-service members of the 
veteran. 

Since that time, the veteran has submitted a November 2001 
statement from C.M.S., MD, who provided an opinion that the 
veteran was subjected to stressors in service that were still 
resulting in psychological effects.  In a private medical 
statement dated in December 2001, H.J.D., Ph.D., provided an 
opinion that the veteran had PTSD as the result of a fall 
overboard while stationed on a ship during military service.  
The veteran has also submitted records from J.S.C., MD, dated 
from December 2001 through April 2004, which disclose that 
Dr. C. assigned a diagnosis of PTSD.  Dr. C.'s records 
reflect that the veteran provided records on which Dr. C. 
based his opinion that the veteran fell overboard during his 
service, although Dr. C., did not identify the records he 
reviewed with specificity.

The basis of the June 1996 denial of the claim was that the 
medical evidence did not show a diagnosis of PTSD, and the 
basis of the October 1998 denial was that the veteran had not 
incurred sexual trauma in service.  The additional medical 
evidence received since those denials shows the veteran has 
been diagnosed with PTSD, and discloses clinical opinions 
that the veteran was subjected to stressors in service.  
While the veteran previously contended that he had 
experienced stressors, at least one of the clinical opinions 
includes a statement that the clinical opinion that the 
veteran experienced stressors in service is based on a review 
of the service medical records and other clinical 
information.  

The new evidence at least "contribute[s] to a more complete 
picture of the circumstances surrounding the origin" of the 
veteran's claimed psychiatric disorder.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Accordingly, the Board finds that the evidence received 
subsequent to the 1996 and 1998 denials is new and material 
and serves to reopen the claim for service connection for 
PTSD.  However, the Board cannot, at this point, adjudicate 
the reopened claim, as further assistance to the veteran is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.

3.  Request to reopen claims for service connection for a 
seizure disorder and for vision problems

By a rating decision prepared in January 1986 and issued in 
February 1986, the RO denied claims of entitlement to service 
connection for defective vision and for a seizure disorder.  
The evidence of record at the time of that denial consisted 
of service medical records and post-service clinical records 
which were devoid of diagnosis of defective vision or medical 
evidence linking a seizure disorder to the veteran's service.  
Those determinations became final in February 1987, when the 
statutory period allowed for appeal expired and the veteran 
had not disagreed with or appealed the determinations. 

A. Seizures

Evidence obtained since the February 1987 final decision 
includes a statement by a VA provider dated in November 2000, 
who stated that, if the veteran's contention that he incurred 
a fall in service should be corroborated, that fall more 
likely than not was the cause of current problems.  In an 
April 2001 statement, a VA provider opined that the veteran 
had a seizure disorder which resulted from a fall he 
sustained during his military service.  

The medical opinions that the veteran's seizure disorder 
could be related to a head injury incurred in service are not 
duplicative of medical opinions previously of record.  As 
such, the new evidence at least "contribute[s] to a more 
complete picture of the circumstances surrounding the origin" 
of the veteran's seizure disorder.  The additional evidence 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  
Accordingly, the Board finds that the evidence received 
subsequent to the February 1986 final decision is new and 
material and serves to reopen the claim for service 
connection for a seizure disorder.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the veteran is required to comply with 
the duty to assist.  This is detailed in the REMAND below.

B. Vision problems

Evidence added to the record since the February 1986 final 
rating decision includes February 2000, April 2000, and 
October 2000 VA outpatient treatment notes which reflect that 
the veteran complained of blurred vision or undefined vision 
problems.  In May 2004, ophthalmologic examination disclosed 
that the veteran complained of blurred vision which he 
reported had its onset in 1996.  The veteran's uncorrected 
distance vision in the right eye was 20/25 and was 20/40 in 
the left eye.  Slit lamp examination, examination of the 
pupils, evaluation of the muscles of the eyes, of the optic 
nerve, and of intraocular pressure disclosed no abnormality.  
The examiner concluded that the veteran had refractive error 
due to presbyopia.  Asymmetric intraocular pressure was also 
noted, and further evaluation was recommended.  Later 
clinical records are devoid of evidence that the veteran has 
undergone such further evaluation.  Therefore, the only 
diagnosed vision problem is presbyopia.

The evidence of record at the time of the prior final denial 
of the claim for service connection for a vision problem did 
not include a medical diagnosis of a vision problem.  The 
clinical evidence added to the record since that time 
establishes that the veteran has a diagnosed vision problem, 
presbyopia.  As such, the new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's vision 
disorder.  The additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  Accordingly, the Board 
finds that the evidence received subsequent to the February 
1986 final decision is new and material and serves to reopen 
the claim for service connection for a vision disorder.

Once a determination has been made that new and material 
evidence has been submitted to reopen a claim, the claim may 
be considered on the merits, if the duty to assist has been 
met.  In this case, the veteran has been afforded VA 
examination of his eyes.  As discussed above, the duty to 
assist has been met, and the claim may be considered on the 
merits.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Presbyopia, the veteran's diagnosed vision disorder, is a 
type of hyperopia, a refractive error, "a visual condition 
that becomes apparent especially in middle age and in which 
loss of elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  McNeely v. Principi, 3 Vet. App. 357, 363-64 
(1992).

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as refractive error, including 
presbyopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996); Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510.

Thus, although the evidence establishes that the veteran 
currently has a vision disorder, service connection cannot be 
granted for that disorder, even if it was first manifested in 
or incurred in service.  As this disposition is a matter of 
law, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable result.

4.  Request to reopen a claim for service connection for 
bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's February 1996 request to reopen his claim for 
service connection for bilateral hearing loss was denied by a 
rating decision issued in March 1996.  The evidence of record 
at the time of that rating decision included the veteran's 
service medical records, which disclosed normal hearing, as 
evaluated by the whisper test, and buddy statements that 
sailors on board the U.S.S. BASILONE were exposed to hazardous 
noise.  

Since that time, the veteran has submitted a private February 
2003 hearing evaluation which establishes that he has a 
hearing loss disability as defined by the governing VA 
regulation.  As no clinical diagnosis of hearing loss had 
been previously established by the evidence of record, this 
evidence establishes a fact necessary for service connection 
not previously established.  The additional evidence now 
shows the veteran has the claimed disability - hearing loss.  
A claimant is not precluded from an award of service 
connection for hearing loss that first met the requirements 
of 38 C.F.R. § 3.385 after service. Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Since this new evidence establishes an unestablished fact 
necessary to establish service connection, it meets the 
criteria for new and material evidence in effect when the 
veteran submitted the request to reopen the claim in 2002.  
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
new and material evidence received subsequent to 1996 serves 
to reopen the claim for service connection for hearing loss.  
However, the Board cannot, at this point, readjudicate the 
reopened claim, because, as the RO noted, there is no medical 
opinion as to whether in-service exposure to hazardous noise 
is etiologically linked to the veteran's current hearing loss 
disorder.  Contrary to the RO's determination, however, the 
Board finds that the veteran must be afforded VA examination 
to obtain such opinion prior to final adjudication of the 
claim.  The actions required to develop the claim on the 
merits are addressed in the Remand, below.  


ORDER

The request to reopen a claim for compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a head injury is granted; 
the appeal is granted to this extent only. 

The request to reopen a claim of entitlement to service 
connection for PTSD is granted; the appeal is granted to this 
extent only.

The request to reopen a claim of entitlement to service 
connection for a seizure disorder is granted; the appeal is 
granted to this extent only.

The request to reopen a claim of entitlement to service 
connection for a vision disorder is granted, and the claim is 
reopened, but the reopened claim of entitlement to service 
connection for a vision disorder diagnosed as presbyopia is 
denied.

The request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted; the appeal 
is granted to this extent only.


REMAND

Because of the number of claims addressed in this Remand, 
those claims are listed below, numbered in order as listed on 
the title page of this decision.
 
Issues number 1, 2, 3, 4, 5, and 6, claims under 38 U.S.C.A. 
§ 1151

The RO denied the veteran's claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 on the basis that there 
was no evidence of negligence or fault on the part of VA as 
to the incident in which the veteran contends he sustained 
the claimed injuries.  However, as noted above in the 
discussion of the request to reopen the claim for 
compensation under that provision for a head injury, the 
record includes a November 2002 statement reflecting that an 
investigation was conducted prior to the award of a monetary 
settlement under the Federal Tort Claims Act (FTCA) for the 
incident in which the veteran claims he sustained the 
injuries at issue in this appeal.  

While the fact that the veteran obtained an FTCA settlement 
is not dispositive of the claims under § 1151 now on appeal, 
certain medical records or other evidence, especially medical 
opinions on the subject of possible negligence on the part of 
VA, may have been generated in connection with the FTCA 
claim.  Such evidence is obviously pertinent to the §1151 
claim and must be obtained if possible.  The record does not 
reflect that the RO obtained the VA information as to whether 
the veteran demonstrated negligence or fault in order to 
obtain the FTCA settlement.  

However, the Board notes that the FTCA prescribes a uniform 
procedure for the handling of claims against the Government 
on account of damage to or loss of property, personal injury 
or death caused by negligent or wrongful acts or omission of 
a Government employee.  28 U.S.C.A. § 1346.  As such, a 
settlement under the FTCA generally requires a showing of 
fault or negligence similar to the standards in effect for 
claims filed under the version of 38 U.S.C.A. § 1151 which 
became effective October 1, 1997, and which is applicable to 
this claim.  If no determination as to negligence or fault 
was made prior to the FTCA settlement, then further 
development of that issue is required to assist the veteran 
to develop his claims under § 1151.  

Once development of the question of fault or negligence has 
been completed, such as if the VA Risk Manager advises the RO 
that fault or negligence was shown, or the RO determines 
after development of the claim that fault or negligence has 
been shown, then the veteran is entitled to VA examination to 
determine if he currently has the disorders he claims were 
incurred in or as a result of the June 1996 accident during 
VA care.  

Issue number 7, claim for service connection for PTSD

Having reopened the claim for service connection for PTSD, 
the RO must meet the duty to assist the veteran to verify the 
alleged stressor.  Although the veteran has previously 
alleged occurrence of this same stressor, the claims file is 
devoid of evidence that the deck log or ship's log of the 
vessel from which the veteran alleges he fell has been sought 
from any source other than the National Personnel Records 
Center (NPRC).  The NPRC advised the RO that it was not 
responsible for retired deck log or ship's logs.  The RO 
should request a review of the deck logs of the U.S.S. 
BASILONE (DD 824) for the period of time between April 1970 to 
November 1970 to determine whether there is a record that the 
veteran fell overboard or that there was an explosion on the 
ship.  

After development as necessary to investigate each allegation 
as to a stressor has been conducted, if any stressor alleged 
by the veteran is verified, then the veteran is entitled to 
VA examination to obtain opinion as to the likelihood that 
the veteran has PTSD as a result of stressors in service.

Issue number 8, claim for service connection for hypertension

Under the VCAA, the veteran is entitled to a medical opinion, 
based on review of the clinical evidence of record, which 
addresses his contention that he first manifested 
hypertension during service.  The medical opinion afforded to 
the veteran should reflect review of the veteran's service 
medical records, which disclose that the veteran's blood 
pressure was 136/86 on separation examination conducted in 
September 1969.  Post-service clinical records disclose a 
blood pressure of 160/70 in August 1970, less than one year 
after the veteran's service discharge.  Further development, 
to include obtaining medical opinion which reflects 
consideration of the service records and post-service 
clinical records proximate to service, is required.

Issue number 9, request to reopen service connection for 
residuals of a head injury and a neck injury, and claim for 
service connection for a seizure disorder

The veteran contends that he continues to experience 
residuals of a head injury and a neck injury incurred in a 
fall overboard from the U.S.S. BASILONE.  As discussed above, 
the veteran contends that this fall was a stressor which 
caused PTSD.  In this Remand, the Board is directing, as part 
of the development of the reopened claim for service 
connection for PTSD, that an effort be conducted to obtain 
evidence which might corroborate the veteran's contention 
that he fell overboard while serving on the U.S. BASILONE.  
The evidence which is relevant to the veteran's contention 
that he has PTSD as the result of a fall in service is also 
relevant to the disposition of the claims that he incurred a 
head injury, a neck injury, and a seizure disorder as a 
result of that fall.  Therefore, development of those claims 
should be deferred until the review of the ship's log has 
been conducted.  Then, any further development necessary 
should be conducted, and the claims should be readjudicated.  

The Board notes that the request to reopen a claim of 
entitlement to service connection for a head injury is 
intertwined with the claim for compensation for a head injury 
under 38 U.S.C.A. § 1151.  The Board further notes that, 
since the medical opinion which served to reopen the claim of 
entitlement to service connection for a seizure disorder 
indicated that medical literature supported a link between 
head injury and development of a seizure disorder, the claim 
of entitlement to service connection for a seizure disorder 
should be deferred until the request to reopen the claim for 
service connection for a head injury and the claim for 
compensation under 38 U.S.C.A. § 1151 for a head injury have 
been adjudicated.  

Issues numbers 10, 11, claims for service connection for acid 
reflux disease, IBS  

The veteran contends that acid reflux disease and IBS were 
incurred in service as a result of the stress and tension of 
service or are as secondary to PTSD.  Completion of 
development of the claim, to include obtaining opinion, and, 
if necessary, VA examination, should be deferred until the 
claim of entitlement to service connection for PTSD is 
adjudicated.  If it is determined that the veteran does not 
have PTSD, or if the in-service stressor that he alleges 
caused PTSD cannot be verified or corroborated, then medical 
opinion as to direct and as to secondary service connection 
should be obtained.

Issue number 12, entitlement to service connection for 
bilateral hearing loss

Information should be obtained as to the type of guns with 
which the U.S.S. BASILONE was outfitted during the period 
during which the veteran was stationed on that ship, and an 
inquiry should be made to determine whether information is 
available as to the frequency with which the guns were fired.  
Medical opinion as to the likelihood that the veteran has a 
current hearing loss as a result of exposure to hazardous 
noise during service should be obtained.

Issue number 13, entitlement to service connection for 
tinnitus

The record does not disclose that the veteran has submitted a 
claim of entitlement to service connection for tinnitus prior 
to the claim currently on appeal.  Under the VCAA, the 
veteran is entitled to be afforded medical opinion addressing 
his contention that his current complaints of tinnitus result 
from exposure to hazardous noise, including shooting of gun-
mounts aboard ship without protective headgear.  The evidence 
relating to the veteran's complaints of tinnitus and his 
report of medical history and exposure to hazardous noise are 
well-documented in the extensive claims files.  Once the 
further development of the veteran's claim for service 
connection for bilateral hearing loss has been completed, 
then a request for medical opinion as to the etiology of the 
veteran's tinnitus should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Any of the records of the 
investigation conducted for purposes of 
the settlement awarded to the veteran 
under the FTCA following an incident in 
the VA Medical Center on June 11, 1996, 
should be obtained.  If the records 
cannot be obtained, the Medical Center 
should be asked to review the veteran's 
clinical, medical records and provide a 
statement as to whether the evidence 
supports a finding that there was 
negligence, fault, or an event not 
reasonably foreseeable so as to meet the 
criteria for an award under 38 C.F.R. 
§ 1151.  If the Medical Center cannot 
provide the information, the agency of 
original jurisdiction must conduct an 
investigation as needed to obtain medical 
opinion as to whether there was 
negligence, fault, or an event not 
reasonably foreseeable based on all 
information obtained, or other further 
development of that issue as required to 
assist the veteran to develop his claims 
under § 1151.  

Once development of the question of fault 
or negligence has been completed, such as 
if the VA Risk Manager advises the RO 
that fault or negligence was shown, or 
the RO determines after development of 
the claim that fault or negligence has 
been shown, then the veteran is entitled 
to VA examination to determine if he 
currently has the disabilities for which 
he is seeking entitlement to compensation 
under 38 U.S.C.A. § 1151.  In particular, 
he should be afforded VA examination(s) 
to determine whether bilateral arm 
injury, bilateral leg injury, bilateral 
foot injury, or an injury to the left 
side are present, and, if so, to obtain 
medical opinion as to whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that the diagnosed 
bilateral arm injury, bilateral leg 
injury, bilateral foot injury, or an 
injury to the left side were sustained in 
an incident which occurred June 11, 1996, 
at a VA Medical Center.  

The veteran is also entitled to VA 
examination(s) to determine whether it is 
at least as likely as not (a 50 percent 
likelihood or greater) that he has a 
psychiatric disorder, to include dementia 
or Alzheimer's disease, as a result of or 
secondary to injuries sustained at a VA 
Medical Center in June 1996, to include 
whether that injury caused an increase in 
severity beyond the natural progress of 
any pre-existing psychiatric disorder.  
The examiner should provide the rationale 
for the opinion stated.

VA examination(s) to determine whether it 
is at least as likely as not (a 50 
percent likelihood or greater) that the 
veteran has residuals of a head injury 
sustained in an incident which occurred 
June 11, 1996, at a VA Medical Center, 
must be deferred until the request for 
review of the deck logs of the U.S.S. 
BASILONE, directed in paragraph # 4 below, 
has been conducted and the AMC/RO 
receives the report of that review.  If 
the deck logs confirm that the veteran 
sustained a fall overboard while in 
service, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that the veteran 
sustained an additional head injury, not 
present following his service, at the 
time of a June 1996 fall at a VA Medical 
Center, and, if so, whether he has a 
current head injury disability as a 
result of that incident.  The examiner 
should provide the rationale for the 
opinion stated.

If the deck logs do not confirm that the 
veteran sustained a fall overboard while 
in service, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent likelihood 
or greater) that the veteran has current 
residuals of a head injury sustained in a 
June 1996 fall at a VA Medical Center.  
The examiner should provide the rationale 
for the opinion stated.

3.  The veteran's service personnel, 
administrative, military justice, and any 
other available records should be 
requested from the NPRC.  Those records 
should be reviewed and the dates during 
which the veteran was assigned to the 
U.S.S. BASILONE should be confirmed.  

4.  Following confirmation of the dates 
during which the veteran was assigned to 
the U.S.S. BASILONE, a request for review 
of the deck logs of the U.S.S. BASILONE 
for the relevant period of time should be 
sent to the Modern Military Branch, 
National Archives, 8601 Adelphi Road, 
College Park, MD 20740, which is the 
resource from which a VBA Fast Letter 
issued on June 8, 2005, instructs 
agencies of original jurisdiction to seek 
Navy deck logs dated between 1941 and 
1975.  The request should specify that 
the review is to determine whether the 
veteran fell overboard during his 
assignment to the ship or whether there 
was an explosion aboard ship during that 
time period.  The veteran's identifying 
information and a copy of his service 
separation record or other official 
document showing his service number 
should be submitted with the request.  

If this agency is unable to find the 
requested deck log(s), the request should 
be sent to the U.S. Naval Historical 
Center, Ships History Branch, U.S. Naval 
Historical Center, Building 57, 
Washington Navy Yard, Washington, DC 
20374-0517. 

After the requested review has been 
obtained, if any alleged stressor, to 
include a fall overboard or an explosion 
on the ship, is verified, a summary of 
the stressor verification should be 
prepared for the VA examiner and provided 
to the VA examiner when the veteran is 
afforded VA psychiatric examination.  The 
claims files must be made available to 
and pertinent documents therein reviewed 
by each examiner.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
has a current psychiatric disorder, to 
include PTSD, which was first manifested 
in service, or was incurred in service or 
as a result of any incident of service, 
to include the verified stressor(s).  If 
such a determination is not possible 
without resort to speculation, the 
examiner should so state.  The examiner 
should provide the rationale for the 
opinion stated.  

5.  The veteran should be afforded VA 
examination of the cardiovascular system.  
The claims file must be made available to 
and pertinent documents therein reviewed 
by each examiner.  The relevant portions 
of the claims folder, to include the 
service medical records reflecting blood 
pressure readings and post-service VA 
clinical records proximate to service 
should be flagged for and reviewed by the 
examiner in connection with the 
examination, and the examiner should 
discuss that review in the examination 
report.  All indicated tests and studies 
should be performed, and all pertinent 
findings should be reported in detail.  
The examiner should state whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran 
incurred or manifested hypertension in 
service or within one year following 
service discharge (date of discharge-
October 1969), or whether it is at least 
as likely as not (a 50 percent likelihood 
or greater) that the veteran's current 
hypertension is etiologically related to 
the veteran's service or any incident 
thereof.  If such a determination is not 
possible without resort to speculation, 
the examiner should so state.  The 
examiner should provide the rationale for 
the opinion stated.

6.  After the written summary of the 
review of the deck logs of U.S.S. BASILONE 
is received, the AMC/RO should review 
that evidence, together with any other 
evidence obtained during development 
directed in this Remand, to determine 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
residuals of a head injury or a neck 
injury.  If new and material evidence has 
been received, the claims files should be 
reviewed to determine whether further 
notice to the veteran regarding the 
claims is required and whether further 
development of the claims is required in 
order to meet the duty to assist.  

7.  After the written summary of the 
review of the deck logs of U.S.S. BASILONE 
is received, if the review confirms that 
the veteran fell overboard while 
stationed on that ship, a copy of the 
summary of that review, together with the 
claims files, must be made available to 
and reviewed by the examiner.  The 
veteran should be afforded VA 
examination, and the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that the veteran 
has a current seizure disorder as a 
result of his service.  

After the written summary of the review 
of the deck logs of U.S.S. BASILONE is 
received, if the review does not confirm 
that the veteran fell overboard while 
stationed on that ship, the veteran's VA 
examination to determine the etiology of 
a seizure disorder should be deferred 
until VA examinations described in 
paragraph # 2 above, in connection with 
the veteran's claims for compensation 
under 38 U.S.C.A. § 1151, have been 
conducted.  After those examinations have 
been conducted, the veteran should be 
afforded VA examination to determine 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
he has a current seizure disorder which 
was incurred in service, was first 
manifested in service, is etiologically 
related to service, or which was incurred 
or aggravated by an incident in June 1996 
at a VA Medical Center.  The examiner 
should provide the rationale for the 
opinion stated.

8.  After the claim of entitlement to 
service connection for PTSD is 
adjudicated, if service connection for 
PTSD is granted, the veteran should be 
afforded VA examination to determine 
whether the veteran currently has acid 
reflux disease and/or IBS, and, if so, to 
obtain medical opinion as to whether it 
is at least as likely as not (a 50 
percent or greater likelihood) that the 
veteran's acid reflux disease or 
irritable bowel syndrome is either (a) 
secondary to or etiologically related to 
PTSD or (b) increased in severity beyond 
the natural progress due to PTSD.  

If service connection for PTSD is not 
granted, or, if the examiner concludes 
that the veteran's acid reflux disease or 
IBS is not secondary to or increased in 
severity beyond the natural progress due 
to PTSD, the examiner should also be 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater likelihood) that the 
veteran's acid reflux disease or IBS was 
incurred in or manifested during his 
active service or has been chronic and 
continuous since his service.  

The examiner should provide the rationale 
for the opinion stated.

9.  The AMC/RO should attempt to obtain 
information as to the type of guns on the 
U.S.S. BASILONE (DD 824) IN 1971, such as 
through a request for information to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, 
U.S. Armed Services Center for Unit 
Records Research, CURR).  

The veteran should be afforded VA 
examination to obtain medical opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater likelihood) 
that the veteran's current hearing loss 
disorder is etiologically related to his 
service.  The examiner should provide the 
rationale for the opinion stated.

10.  Thereafter, the veteran should be 
afforded VA medical examination to obtain 
medical opinion addressing the veteran's 
contention that his current complaints of 
tinnitus result from exposure to 
hazardous noise, including shooting of 
gun-mounts aboard ship without protective 
headgear.  The examiner should be asked 
to provide a medical opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
the veteran's current tinnitus is 
etiologically related to his service.  
The examiner should provide the rationale 
for the opinion stated.

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate each of the claims on 
appeal.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


